EXHIBIT 10.14

 

AMENDMENT LETTER NO. 1

 

                                                                                                                       
Dated as of March 12, 2002

 

To the Class A Conduit Purchasers,
the Class A Committed Purchasers,
the Managing Agents, the Program Agent
and the Trustee

Ladies and Gentlemen:

      We refer to the Series 2001-1-VFC Supplement dated as of August 24, 2001
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the "Supplement"; the terms defined therein, unless otherwise defined
herein, being used herein as therein defined) among Stage Receivable Funding LP,
as the Transferor, Specialty Retailers (TX) LP, as the Servicer, and Bankers
Trust Company, as the Trustee.

      It is hereby agreed by you and us that, effective as of the date of this
amendment letter (this "Amendment"), the Supplement is hereby amended as
follows: Section 10(r)(i) is amended by deleting the figure "$25,000,000" set
forth opposite the reference to Fiscal Year 2002 in the table thereof and
replacing it with the figure "$45,000,000".

      This Amendment shall become effective as of the date first above written
when, and only when (x) the Program Agent shall have received (i) counterparts
of this Amendment executed by the Transferor, the Servicer, the Trustee,
Corporate Receivables Corporation and Blue Keel Funding Corporation, as the sole
Class A Conduit Purchasers, Citibank, N.A. and Fleet National Bank, as the sole
Class A Committed Purchasers, Citicorp North America, Inc. and Fleet Securities,
Inc., as the sole Managing Agents and Citicorp North America, Inc., as the
Program Agent, (ii) the consent and agreement attached hereto executed by the
Parent and (iii) an executed copy of that certain Letter Amendment and Waiver
No. 5 relating to the Credit Agreement dated as of August 24, 2001 among
Specialty Retailers (TX) LP, Stage Stores, Inc., the Lender Parties party
thereto, Citicorp USA, Inc., as Administrative Agent and Collateral Agent and
Salomon Smith Barney Inc., as Arranger and Book Manager and (y) the Transferor
shall have paid to the Program Agent all fees, costs and expenses of the Program
Agent in connection with the preparation, execution, delivery and administration
of this Amendment (including, without limitation, the reasonable fees and
expenses of counsel for the Program Agent).

      The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Trustee, any Class A Conduit Purchaser, any Class A Committed
Purchaser, any Managing Agent or the Program Agent under the Supplement or any
related instrument or agreement, nor constitute a waiver of any provision of the
Supplement or any related instrument or agreement.

      This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by telecopier shall be effective as delivery of
a manually executed counterpart of this Amendment. This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

      By its execution below, the Transferor confirms that it is the sole Holder
of the Exchangeable Transferor Certificate. By their execution below, Citicorp
North America, Inc. and Fleet Securities, Inc., as the sole Managing Agents,
confirm that (a) their consent (as evidenced by such execution below) to the
terms of this Amendment constitutes satisfaction of the Rating Agency Condition
for purposes of Series 2001-1-VFC and (b) they are the sole Holders of Series
2001-1-VFC Certificates for the sole benefit of (i) in the case of the Series
2001-1-VFC Certificate held by Citicorp North America, Inc., Corporate
Receivables Corporation and Citibank, N.A., and (ii) in the case of the Series
2001-1-VFC Certificate held by Fleet Securities, Inc., Blue Keel Funding, LLC,
and Fleet National Bank.

      If you agree to the terms and provisions hereof, please evidence such
agreement by executing and returning a counterpart of the attached agreement to
this Amendment.

                                                                                                                       
Very truly yours,

STAGE RECEIVABLE FUNDING LP,


as Transferor



By Stage Receivable Mgmt LLC,
its general partner

By:_/s/ Richard E. Stasyszen
Name: Richard E. Stasyszen
Title: Manager

SPECIALTY RETAILERS (TX) LP,


as Servicer



By SRI General Partner LLC,
its general partner

By:__/s/ Richard E. Stasyszen
Name: Richard E. Stasyszen
Title: Manager

Acknowledged and Agreed:

BANKERS TRUST COMPANY

,
not in its individual capacity but solely as the Trustee for Stage Stores Master
Trust



By:__/s/ Louis Bodi
Name: Louis Bodi
Title: Vice President

CORPORATE RECEIVABLES CORPORATION,


as a Class A Conduit Purchaser



By: CITICORP NORTH AMERICA, INC.,
as Attorney-in-Fact

By:__/s/ Susan M. Olsen
Name: Susan M. Olsen
Title: Vice President

CITICORP NORTH AMERICA, INC.,


as Program Agent and as a Managing Agent



By:__/s/ Susan M. Olsen
Name: Susan M. Olsen
Title: Vice President

CITIBANK, N.A.,

as a Committed Purchaser



By:__/s/ Susan M. Olsen
Name: Susan M. Olsen
Title: Vice President

BLUE KEEL FUNDING, LLC,


as a Class A Conduit Purchaser



By:__/s/ Andrew Yearde
Name: Andrew Yearde
Title: Vice President

FLEET SECURITIES, INC.,


as a Managing Agent



By:__/s/ Amy L. Baribeault
Name: Amy L. Baribeault
Title: Managing Director

FLEET NATIONAL BANK,


as Committed Purchaser



By:__/s/ Daniel Platt
Name: Daniel Platt
Title: Assistant Vice President

 

CONSENT AND AGREEMENT

Dated as of March 12, 2002

      The undersigned, as the Parent under and as defined in the Parent
Undertaking Agreement dated as of August 24, 2001 (the "Parent Undertaking"), in
favor of the Trustee (as such term is defined in the Supplement), hereby
consents and agrees to the foregoing Amendment Letter No. 1 (the "Amendment")
and also agrees that notwithstanding the effectiveness of such Amendment, the
Parent Undertaking is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each direct or indirect reference in the Parent
Undertaking to the Supplement, shall mean and be a reference to the Supplement
as modified by such Amendment.

 

                                                                                                           STAGE
STORES, INC.

                                                                                                           By:
/s/ Richard E. Stasyszen
                                                                                                           Title:
Senior Vice President, Finance and Controller

 